[Cite as State v. Hammond, 2016-Ohio-971.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-15-008

        Appellee                                 Trial Court No. 13 CR 066

v.

Robert Hammond                                   DECISION AND JUDGMENT

        Appellant                                Decided: March 11, 2016

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, Gwen K. Howe-Gebers
        and David T. Harold, Assistant Prosecuting Attorneys, for appellee.

        Lawrence A. Gold, for appellant.

                                             *****

        JENSEN, P.J.

        {¶ 1} Appellant, Robert Hammond, appeals a Wood County Common Pleas Court

decision denying his motion to suppress evidence. Finding Hammond has waived his

right to assert this appeal, we affirm.
         {¶ 2} Upon indictment, appellant entered not guilty pleas to one count of

possession of cocaine and one count of trafficking in cocaine, both felonies of the first

degree. A motion to suppress evidence was filed, and upon hearing, denied by the trial

court.

         {¶ 3} On November 17, 2014, Hammond entered a plea of guilty to one count of

possession of cocaine, in violation of R.C. 2925.11(A)(4)(c), a felony of the third degree.

He was sentenced to 18 months in the Ohio Department of Rehabilitation and

Corrections, fined $5000.00, his driver’s license was suspended for three years, and he

was ordered to pay costs of prosecution.

         {¶ 4} Hammond now appeals and asserts a single assignment of error for our

review:

               The trial court erred in denying Appellant’s motion to suppress in

         violation of Appellant’s right to be free from unlawful search and seizures

         under the Fourth Amendment of the United State Constitution and Article I,

         Section 14 of the Ohio Constitution.

         {¶ 5} In his sole assignment of error, Hammond contends that the trial court erred

when it denied his motion to suppress evidence. In response, the state cites State v.

Moldonado, 6th Dist. Lucas No. L-03-1166, 2004-Ohio-3001, for the proposition that a

plea of guilty bars Hammond from challenging the trial court’s denial of his motion to

suppress. We agree.




2.
       {¶ 6} A guilty plea is a “complete admission of the defendant’s guilt.” Crim.R.

11(B)(1). In Moldonado, we explained that a “defendant who enters a guilty plea while

represented by competent counsel waives any non-jurisdictional defects in earlier stages

of proceedings, including any alleged defects relating to a trial court’s denial of a motion

to suppress.” Id. at ¶ 6.

       {¶ 7} Here, there is no evidence or argument presented that Hammond was not

represented by competent counsel when he entered a plea of guilty to the amended

indictment. His guilty plea constitutes a waiver of alleged errors by the trail court in not

suppressing evidence. Hammond’s sole assignment of error is not well-taken.

       {¶ 8} The judgment of the Wood County Court of Common Pleas is affirmed.

The costs of this appeal are assessed to appellant under App.R. 24.

                                                                        Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Arlene Singer, J.
                                                _______________________________
James D. Jensen, P.J.                                       JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




3.
          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.